Exhibit 10.1
EXECUTION COPY
LEASE AGREEMENT
ARTICLE 1. PARTIES
     This Lease is made and entered into between HARRISON LIMITED PARTNERSHIP
ONE, a North Carolina limited partnership, (the “Landlord”) and COCA-COLA
BOTTLING CO. CONSOLIDATED, a Delaware corporation (the “Tenant”).
ARTICLE 2. LEASED PROPERTY
Section 2.01 Description of Leased Property.
     Landlord, for and in consideration of the rents, covenants and agreements
hereinafter set forth and agreed to be paid, kept and performed by Tenant, does
hereby lease to Tenant, and Tenant hereby leases from Landlord, that certain
real property located in Mecklenburg County, North Carolina, a description of
which is attached hereto as Exhibit A (the “Land”), together with all
improvements located thereon, including, without limitation, surrounding
grounds, driveways, parking areas and related facilities, and including all
appurtenances, rights, privileges, easements and advantages thereto belonging
(the Land and the aforesaid improvements shall be referred to collectively
herein as the “Leased Property”).
Section 2.02 Landlord’s Covenants of Title, Quiet Enjoyment.
     Landlord covenants that it has title to the Leased Property and the right
to make this Lease for the Term (as such term is defined hereinafter). Landlord
further covenants and warrants that as long as Tenant is not in default under
the terms of this Lease, Tenant, shall have quiet, exclusive and peaceful
possession of the Leased Property and shall enjoy all of the rights herein
granted without interference. Tenant represents and warrants that it has made an
independent investigation of the

 



--------------------------------------------------------------------------------



 



zoning of the Land and determined that the same is satisfactory for its purposes
Tenant further acknowledges that the improvements constructed on the Land have
been inspected by it and that it leases the same from Landlord in their “as is”
condition without any representation or warranty, implied or otherwise, as to
condition or the suitability thereof for Tenant’s purposes. Tenant acknowledges
and agrees that easement contained in Book 3648 at Page 436 in the Mecklenburg
Public Registry provides for a waterline right-of-way which may be terminated by
CSX Corp. at any time. Such termination shall not affect the obligations of
Tenant hereunder.
ARTICLE 3. LEASE TERM
Section 3.01 Term.
     The term of this Lease (the “Term”) shall be for a period of ten
(10) years, expiring at midnight on December 31, 2020, unless extended as
provided herein.
Section 3.02 Commencement of Term.
     The Term shall commence on January 1, 2011 (the “Commencement Date”). The
entry or presence of Tenant on the Land prior to the Commencement Date, for the
purpose of conducting its business shall not constitute commencement of the
Term. Irrespective of such entry or presence, the Term and the payment of “Base
Rent” (as such term is defined hereinafter) shall not begin until the
Commencement Date. The Term shall also be referred to herein from time to time
as the “Initial Term”.
Section 3.03 Options to Extend Term.
     Provided that Tenant is not then in default under this Lease beyond any
applicable notice and cure period, Tenant shall be entitled to extend the Term
of this Lease for four (4) successive terms (each of which is herein referred to
as an “Extension Term”) of five (5) lease years each. The first Extension Term
shall commence (if properly exercised) immediately upon the expiration

2



--------------------------------------------------------------------------------



 



of the Initial Term, and each following Extension Term shall commence (if
properly exercised) immediately upon the expiration of the immediately preceding
Extension Term. In order to exercise an option to extend the Term of this Lease
as provided herein, Tenant shall give Landlord written notice of such exercise
not less than one hundred eighty (180) days prior to the expiration of the
Initial Term or the then-current Extension Term, as applicable (the “Renewal
Notice”). All of the terms and conditions contained in this Lease shall be
applicable and shall continue in full force and effect during an Extension Term.
In the event Tenant does not timely or properly exercise an option to extend the
Term of this Lease in accordance with the foregoing, then the subject option and
all future options to extend the Term of this Lease as provided above shall
become null and void and be of no further force or effect.
ARTICLE 4. RENT
Section 4.01 Base Rent.
     The annual base rent (the “Base Rent”) for the initial twelve (12) month
period of the Term shall be $3,411,329.25 (which sum is the product obtained by
multiplying 649,777 [the square footage of the building] by $5.25), Beginning
with the first (1st) annual anniversary of the Commencement Date, and continuing
with each subsequent annual anniversary of the Commencement Date, the Base Rent
paid by Tenant shall be increased by three percent (3%) of the Base Rent in
effect during the immediately preceding twelve (12) month period. All references
in this Lease to “Base Rent” shall be deemed and construed to include the annual
adjustment provided herein.
Section 4.02 Payment of Rent.
     Tenant shall pay the Base Rent in quarterly installments, in advance, and
without demand on the first (lst) day of each and every quarter during the Term.

3



--------------------------------------------------------------------------------



 



Section 4.03 Late payment of Rent.
     In the event any quarterly installment of Base Rent is not received on the
due date, such amount shall accrue interest at the rate of fifteen percent (15%)
per annum (or the maximum interest rate allowed by law if less than 15%) and
such interest shall be due and payable by Tenant to Landlord for the period of
time said payment is delinquent as additional rent hereunder; provided that a
default shall occur only as specified in Section 13.01 herein. The imposition of
this charge shall not be deemed a waiver or be in lieu of Landlord’s other
rights hereunder.
ARTICLE 5. BUILDING OPERATIONAL EXPENSES AND TAXES
Section 5.01 Operational Expenses.
     Tenant shall be responsible for all expenses and charges which, during the
Term, shall be incurred in connection with the possession, occupation,
operation, alteration, maintenance, repair and use of the Leased Property, and
any other sums which, except for the execution and delivery of this Lease, would
be chargeable against the Leased Property or the owner, occupant or possessor of
the Leased Property.
Section 5.02 Taxes.
     Tenant shall pay to the appropriate taxing authorities prior to
delinquency, all real estate taxes and assessments of any nature whatsoever
levied or assessed on the Leased Property during the Term and taxes, assessments
and charges levied in lieu of such real estate taxes, charges and assessments
and taxes levied on or with respect to rentals payable hereunder (other than
income taxes on the overall income of Landlord). Tenant shall, within ten
(10) days after the required date of payment, furnish to Landlord copies of paid
receipts for all such taxes, assessments and charges, Said taxes and assessments
shall be prorated for any partial calendar year or tax period during the Term.

4



--------------------------------------------------------------------------------



 



Section 5.03 Review of Taxes.
     Tenant shall have the right to challenge, by legal proceedings instituted
and conducted at Tenant’s own expense, and free of expense to Landlord, any such
taxes imposed upon or against the Land. Landlord shall join in any such
proceedings and hereby agrees that any such proceeding may be brought in its
name if the provisions of any law, rule or regulation shall so require. Tenant
shall nevertheless pay and continue to pay, as the same becomes due and payable,
such impositions under protest, and Tenant shall be entitled to any refund which
is made of any such amounts. Landlord shall not, without Tenant’s prior written
approval, make or agree to any settlement, compromise or other disposition of
any such proceedings, or discontinue or withdraw from any such proceedings or
accept any refund so long as Tenant shall comply with the terms of this Lease,
including specifically the requirement to pay rent.
ARTICLE 6. USE
Section 6.01 Use.
     It is Tenant’s intention to use or cause the Leased Property to be used for
the purpose of operating a Coca-Cola Bottling Plant and related sales, storage
and office facilities or such other lawful business as Tenant may from time to
time deem advisable; provided, however, Tenant, shall not conduct any business
within the Leased Property which violates local, state or federal laws, rules or
regulations.
Section 6.02 Tenant’s Compliance With Law.
     Tenant shall at all times during the Term comply with any and all laws,
ordinances, rules or regulations of any governmental authority having
jurisdiction over the Leased Property, including the making of any structural
changes on or to the Leased Property in order to comply with any such law,
regulation, requirement, or order.

5



--------------------------------------------------------------------------------



 



ARTICLE 7. FIXTURES AND SIGNS
Section 7.01 Installation and Removal of Trade Fixtures.
     Tenant may install in and affix to the Leased Property such fixtures, signs
and equipment as Tenant deems desirable (subject to Tenant’s obligations under
Section 6-02 above). All such fixtures, signs and equipment shall remain the
property of Tenant and may be removed at any time provided that Tenant, at its
expense, shall repair any damage caused by reason of such removal. Tenant shall
pay all taxes or other charges or fees levied or assessed against or as a result
of such fixtures, signs and equipment.
Section 7.02 Tenant’s Exclusive Right to Erect Signs.
     Tenant shall have the exclusive right to erect and maintain upon the Leased
Property all signs which lawfully may be placed thereon and which it deems
appropriate to the conduct of its business, Landlord shall not place any signs
or advertising matter of any nature upon any part of the Leased Property or
permit others to do so.
Section 7.03 Landlord’s Right to Erect Signs.
     The provisions of Section 7.02 notwithstanding, Landlord shall have the
right during the last one hundred eighty (180) days of the Term to advertise and
post “For Rent/Lease or Sale” signs on the Leased Property. Tenant shall
cooperate with Landlord in showing the Leased Property to prospective tenants or
purchasers during normal business hours.
ARTICLE 8. REPAIRS, ALTERATIONS, RECONSTRUCTION
Section 8.01 Tenant to Maintain.
     Subject to the provisions of Sections 8.04 and 8.05 below, Tenant shall, at
its sole cost and expense, maintain the exterior, roof, parking areas,
landscaping, interior, interior and exterior walls,

6



--------------------------------------------------------------------------------



 



plumbing, heating and air conditioning systems, structure, plate glass and all
other components and parts of the Leased Property in good condition and repair
throughout the Term.
Section 8.02 Exterior Areas — Maintenance.
     Tenant shall maintain and clean the parking, landscaping and other exterior
areas of the Leased Property, keeping the same in good condition and repair
throughout the Term, and Tenant shall provide for lighting such areas at its
sole cost and expense.
Section 8.03 Tenant’s Right to Make Alterations or Additions.
     Tenant may, at its own expense, make such nonstructural alterations,
additions and changes to the Leased Property as it may deem necessary. Any
structural alteration, addition, or change to the Leased Premises must be
approved in writing by Landlord, which approval will not be unreasonably
withheld, and shall become a part of the Leased Property and may not be removed
upon termination of the Lease. Non-structural alterations, additions, or changes
shall become a part of the Leased Property and upon the termination of this
Lease, Tenant shall have the right and may be required by Landlord to remove the
same. If Tenant removes any such alterations, additions or changes installed by
Tenant, Tenant shall repair all damage to the Leased Property caused by such
removal.
Section 8.04 Damage to Improvements — Repairs or Election to Terminate.
     (a) Repairable Casualty. In the event the Leased Property shall be damaged
by fire, earthquake, other elements or other casualty during the Term and Tenant
does not elect to terminate this Lease pursuant to Section 8.04(b) below, Tenant
shall give prompt notice of such casualty to Landlord, and shall proceed with
reasonable diligence to carry out any necessary demolition and to restore,
repair, replace and rebuild such building and improvements at Tenant’s own cost
and expense. If any insurance proceeds shall have been paid by reason of such
damage or destruction,

7



--------------------------------------------------------------------------------



 



Tenant shall be entitled to such proceeds in order to complete such repairs. If
at any time Tenant shall fail or neglect to supply sufficient workmen or
sufficient materials of proper quality, or fail in any other respect to
prosecute such work of demolition, restoration, repair, replacement or
rebuilding with diligence and promptness, then Landlord may give to Tenant
written notice of such failure or neglect, and if such failure or neglect
continues for more than sixty (60) days after such notice, then Landlord, in
addition to all other rights which Landlord may have, may enter upon the Leased
Property, provide labor and/or materials, cause the performance of any contract
and/or do such other acts and things as Landlord may deem advisable to prosecute
such work, in which event Landlord shall be entitled to reimbursement of its
costs and expenses out of any insurance proceeds for application to the cost of
such work. All costs and expenses incurred by Landlord in carrying out such work
for which Landlord is not reimbursed out of insurance proceeds or other moneys
shall be borne by Tenant and shall be payable by Tenant to Landlord as
additional rent within ten (10) days of demand therefor, which demand may be
made by Landlord from time to time as such costs and expenses are incurred, in
addition to any or all damages to which Landlord shall be entitled hereunder.
     Rent shall not abate hereunder by reason of any damage to or of the Leased
Property and Tenant shall continue to perform and fulfill all of Tenant’s
obligations, covenants and agreements hereunder notwithstanding any such damage
or destruction.
     (b) Substantial Casualty. If (i) the Leased Property shall be damaged by
fire, earthquake, other elements or other casualty during the Term and the Board
of Directors of Tenant shall reasonably determine in good faith that the Leased
Property has been rendered unsuitable for continued use in Tenant’s business, or
(ii) during the last twelve (12) months of the Term, the Leased Property is
damaged by fire, earthquake, other elements or other casualty and the amount of

8



--------------------------------------------------------------------------------



 



the damage is greater than twenty-five percent (25%) of the replacement cost of
the Leased Property (excluding costs of footings, foundations, excavation and
paving) (each a “Substantial Casualty”), then Tenant may terminate this Lease by
delivery of written notice of termination to Landlord within ninety (90) days
after the Substantial Casualty occurs. Upon such termination, Tenant shall
surrender the Leased Property to Landlord, and neither party shall have any
further obligations or liabilities under this Lease (except for such obligations
and liabilities as would survive the normal expiration of the Term, all of which
shall survive such early termination). Notwithstanding the foregoing, Tenant
shall be entitled to terminate this Lease pursuant to this Section 8.04(b) if
and only if insurance proceeds resulting from such casualty event (which are to
be paid in full to Landlord in conjunction with such termination of this Lease
by Tenant) are sufficient to fully restore the damaged or destroyed portion of
the Leased Property. Upon the termination of this Lease in accordance with the
provisions of this Section 8.04(b), all insurance proceeds shall belong to and
shall be payable to Landlord, and Tenant shall have no right or claim with
respect to such insurance proceeds. In the event of any termination of this
Lease under the provisions of this Section 8.04(b), this Lease shall terminate
at the end of the calendar month in which the notice of termination is given.
Section 8.05 Tenant’s Repairs for Building and Occupancy Regulations.
     If any governmental agency or any department or division thereof shall
condemn the Leased Property or any part thereof as unsafe or as not in
conformity with the laws and regulations relating to the use, occupation, and
construction thereof (including, without limitation, the Americans with
Disabilities Act, as amended), or shall order or require any rebuilding,
alteration or repair, Tenant shall immediately at Tenant’s own cost and expense
(and without any right of reimbursement from Landlord) effect such alterations
and repairs in the Leased Property as may be necessary to comply

9



--------------------------------------------------------------------------------



 



with such laws, regulations, orders, or requirements. All such alterations and
repairs shall be made in accordance with the plans and specifications approved
in writing by Landlord, which approval shall not be unreasonably withheld.
Section 8.06 Condition of Leased Property on Surrender.
     At the termination of this Lease, Tenant shall surrender the Leased
Property to Landlord in good condition and repair, subject only to the
consequences and effect of reasonable wear and tear and permissible alteration,
additions and changes under Section 8.03, condemnation, casualty and acts of God
and the terms of Section 8.04 herein.
Section 8.07 Mechanic’s Liens.
     Tenant will pay for all work performed on the Leased Property by its
employees or contractors and shall indemnify and hold Landlord harmless from all
liability resulting from any lien or claim of lien arising out of such work.
Tenant shall have the right, at its sole cost and expense, to contest the
validity of any such lien or claimed lien. Landlord shall have the right to
enter the Leased Property for the purpose of posting notices of nonliability for
work performed at the direction of Tenant. Should a lien be filed against the
Leased Property or any other action, affecting title thereto be commenced, the
party first receiving notice thereof shall immediately give written notice to
the other party. Tenant shall promptly take all necessary action to cause the
same to be discharged or removed.
ARTICLE 9. CONDEMNATION
Section 9.01 Condemnation.
     (a) Repairable Condemnation. In the event of a condemnation of less than
all or substantially all of the Leased Property after which this Lease does not
terminate pursuant to Section 9.01(b) below (a “Repairable Condemnation”),
(i) Tenant shall promptly commence and

10



--------------------------------------------------------------------------------



 



take commercially reasonable efforts, to the extent of available condemnation
proceeds, to either restore any portion of the Leased Property altered or
damaged by such Repairable Condemnation to a complete architectural unit, in
which event Tenant shall be entitled to so much of the condemnation award as may
be necessary to reimburse Tenant for its actual, third-party out-of-pocket costs
(the sum of the funds paid by Tenant for labor, services, materials, supplies,
insurance and bond premiums, development, financing and all other third-party
out-of-pocket costs and expenses) directly related to such restoration, or
demolish any such damaged or altered portion of the Leased Property and
re-construct such portion of the Leased Property, and (ii) the Base Rent shall
be re-determined equitably by Landlord. If the net condemnation award exceeds
the cost of repair, Landlord may retain such excess. All condemnation proceeds
shall be made available to Tenant to complete such repairs. This Lease shall
continue in full force and effect, and Base Rent shall not be abated as a result
of such taking.
     (b) Substantial Condemnation. In the event of a condemnation of all or
substantially all of the Leased Property (a taking of “substantially all” of the
Leased Property shall mean a taking which, in the good faith opinion of Tenant’s
Board of Directors, renders the Leased Property unsuitable for continued use in
Tenant’s trade or business) (a “Substantial Condemnation”), this Lease shall
terminate and expire on the date of such Substantial Condemnation, and Base Rent
hereunder shall be apportioned and paid to the date of such Substantial
Condemnation. If this Lease shall terminate as a result of a Substantial
Condemnation, Landlord shall be entitled to all of the condemnation award to
compensate Landlord for: (a) the value of the Leased Property, (b) the
diminution in the value of land which is not taken and which is owned by
Landlord in the vicinity of the Land which is taken, and (c) the loss of future
rental income from the Premises. In such case, Tenant may pursue a separate
claim against the condemning authority for moving expenses, for the

11



--------------------------------------------------------------------------------



 



value of its furniture, equipment and trade fixtures, and for loss of business,
but not for the value of Tenant’s leasehold estate (which Tenant waives and
relinquishes to Landlord in full), and in no event shall any such separate award
diminish in any respect the condemnation award that Landlord is entitled to
receive under this Section 9.01(b).

Section 9.02 Notice of Condemnation.
     Landlord shall, immediately after it receives notice of the intention of
any such authority to appropriate or take all or any portion of the Leased
Property, give to Tenant notice in writing of such intended appropriation or
taking.
Section 9.03 Voluntary Sale as Taking.
     A voluntary sale by Landlord to any public body or agency having the power
of eminent domain, either under threat of condemnation or while condemnation
proceedings are pending, shall be deemed to be taking under the power of eminent
domain for the purposes of this Article 9.
ARTICLE 10. INDEMNITY AND INSURANCE
Section 10.01 Indemnification of Landlord by Tenant.
     Landlord shall not be liable for any damage or liability of any kind or for
any damage or injury to persons or property during the Term from any cause
whatsoever by reason of the use, occupation, and enjoyment of the Leased
Property by Tenant or any person thereon or holding under Tenant. Tenant will
indemnify and hold harmless Landlord from all liability on account of any such
damage or injury and from all liens, claims and demands arising out of the use
of any improvement upon the Leased Property and its facilities or any repairs,
construction or alterations which Tenant may make upon the Leased Property.
However, nothing in this Lease shall impose liability on Tenant for damage or
injury occasioned by failure of Landlord to comply with its obligations
hereunder or by reason of the negligence of Landlord, its agents, servants or
employees.

12



--------------------------------------------------------------------------------



 



Section 10.02 Indemnification of Tenant by Landlord.
     Tenant shall not be liable for damage or injury to persons or property
directly caused by agents or employees of Landlord. Landlord will indemnify and
save harmless Tenant from all such liability whatsoever, on account of such
damage or injury to the extent that the insurance provided in Section 10.03
hereof does not fully insure against such damage or injury. This provision shall
not be deemed to invalidate any insurance coverage provided for under the
provision of Section 10.03 hereof or to entitle any insurance carrier thereunder
to any right of subrogation against Landlord.
Section 10.03 Tenant’s Insurance.
     Tenant shall carry and maintain, during the Term, at Tenant’s sole cost and
expense, the following types of insurance, naming Landlord and Landlord’s lender
or mortgagee as an additional insured in each case, in the amounts specified and
in the form hereinafter provided:
          (a) Liability Insurance. Broad form comprehensive general liability
insurance with limits of not less than Five Million Dollars ($5,000,000.00) for
each occurrence for bodily injury (including death) and property damage,
insuring against liability of Tenant with respect to the Leased Property or
arising out of the maintenance, use or occupancy thereof.
          (b) Fire Insurance-Tenant. A policy or policies of fire insurance with
a standard form extended coverage endorsement, to the extent of at least 100% of
the replacement cost of Tenant’s trade fixtures, equipment and merchandise,
which may from time to time be located in or on the Leased Property, and any
trade fixtures and equipment of others which are in the Tenant’s possession and
which are located within the Leased Property (collectively, the “Personal
Property”) (which Personal Property shall specifically exclude any real
property, including, without limitation, such machinery, equipment or fixtures
so integrated into the building improvements on the Land as to constitute real
property (such as, without limitation, security systems, built-in

13



--------------------------------------------------------------------------------



 



cabinetry, millwork, doors, water fountains, plumbing, lighting and HVAC
systems)). Landlord shall have no interest in the Personal Property and will
sign all documents necessary or proper in connection with the settlement of any
claim or loss by Tenant. No abatement in rent shall be made nor the Lease
cancelled in the event of damage or destruction of Personal Property.
          (c) Fire Insurance for Improvements. A policy of fire insurance with
standard form extended coverage endorsement to the extent of full replacement
value of the building improvements located on the Land to be adjusted annually
to reflect changes in full replacement value. The proceeds of such insurance
policies shall be payable to Landlord and shall be used by Landlord as herein
provided. Such insurance policies shall contain a standard mortgagee “loss
payable” clause in favor of Landlord’s lender or mortgagee as may be required by
such lender or mortgagee and shall further provide that the same may not be
cancelled, except upon thirty (30) days’ prior written notice to such lender or
mortgagee and to Landlord. Tenant will sign all documents necessary or proper in
connection with the settlement of any claim or loss under this Section
10.03(c) by Landlord.
          (d) Business Interruption Insurance. Business interruption insurance
in an amount equal to twelve (12) months’ Base Rent as Base Rent is adjusted
hereunder.
Section 10.04 Method of Coverage.
     Tenant’s obligations to insure under this Article 10 may be provided by
appropriate amendment, rider or endorsement on any blanket policy or policies
carried by Tenant. Tenant shall provide Landlord with the originals of all such
policies or certified copies thereof.
Section 10.05 Policy Requirements.
     All policies of property insurance to be provided by Landlord or Tenant
shall be issued by companies qualified to do business in the State of North
Carolina, rated at least “A” by A.M. Best

14



--------------------------------------------------------------------------------



 



Co. and approved by Landlord and Landlord’s lender or mortgagee, and with regard
to fire insurance policies, shall be issued in the names of Tenant and Landlord
as their interest may appear. With respect to each policy of insurance and each
renewal thereof required pursuant to this Article 10, both parties, at the
beginning of the Term and thereafter not less than thirty (30) days prior to the
expiration of any such policy, shall furnish each other with certificates of
insurance for such coverage. If any lender reasonably requests additional or
substituted coverage, Landlord and Tenant mutually agree to cooperate to satisfy
the reasonable demands of such lender.

Section 10.06 Mutual Waiver Of Subrogation.
     For the purpose of waiver of subrogation, the parties mutually release and
waive unto the other all rights to claim damages, costs or expenses for any
injury to persons (including death) or property caused by a casualty of any type
whatsoever in, on or about the Leased Property if the amount of such damage,
cost or expense has been paid to such damaged party under the terms of any
policy of insurance. All insurance policies carried with respect to this Lease,
if permitted under applicable law, shall contain a provision whereby the insurer
waives, prior to loss, all rights of subrogation against either Landlord or
Tenant.
ARTICLE 11. ASSIGNMENT AND SUBLETTING PERMITTED
     Tenant may not assign this Lease nor sublet all or any part of the Leased
Property without the prior written consent of the Landlord, which consent shall
not be unreasonably withheld. Tenant shall notify Landlord in writing of the
terms of any proposed assignment or subletting, the name and address of the
proposed assignee or sublessee, and, in the case of a sublease, the area
proposed to be sublet. Landlord shall notify Tenant within ninety (90) days of
Tenant’s giving such notice that it consents or that it withholds its consent to
Tenant’s proposal. Failure of Landlord to give Tenant such notice within such
ninety (90) day period shall be deemed a waiver of Landlord’s right to

15



--------------------------------------------------------------------------------



 



withhold its consent to Tenant’s proposed assignment or sublease. Any such
permitted assignment and subletting shall be subject to and governed by the
terms of this Lease, and Tenant shall remain liable for the full performance of
all conditions of this Lease and the payment of all rents hereunder.
ARTICLE 12. TENANT’S RIGHT OF FIRST REFUSAL
     For and in consideration of the sum of Ten and No/100 ($10.00) Dollars and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord, for itself and for its successors and assigns,
agrees during the Term of this Lease not to sell, transfer, pledge, encumber or
otherwise convey any interest in the Leased Property (each, a “Transfer”)
without first notifying Tenant and providing Tenant with the right of first
refusal to which it is entitled as herein provided for. The parties hereby agree
that they shall cause the Memorandum described in Section 16.01 herein to
contain a reference to the right of first refusal granted herein.
          (a) Notice. In the event there should exist a bona fide offer for the
purchase of the Leased Property, Landlord, prior to the acceptance of such offer
and the consummation of any sale thereof, shall notify Tenant in writing of such
offer and shall offer to Tenant the opportunity to purchase the Leased Property
upon the same terms and conditions as is contained in the bona fide offer.
Tenant shall have ten (10) days from the date of receipt of such written notice
within which to notify Landlord of its desire to exercise its right of first
refusal, and any sale resulting therefrom shall be closed thereafter as soon as
reasonably practicable. In the event Tenant should fail to notify Landlord of
its desire to exercise its right of first refusal within the time allowed herein
or fail to consummate the purchase within a reasonable time thereafter, then
Landlord shall be free to Transfer the Leased Property pursuant to the bona fide
offer within a period of one hundred twenty (120) days thereafter. An offer
shall not be deemed a bona fide offer unless it is made in good faith, in
writing and by a person or corporation financially able to consummate the
transaction. Any

16



--------------------------------------------------------------------------------



 



material change in the economic terms or conditions of a bona fide offer shall
necessitate a further notice and the granting of a further right of first
refusal to Tenant. The right of first refusal herein shall terminate and cease
upon any Transfer of the Leased Property to a third party that is not related to
Harrison Limited Partnership One or to an affiliate or limited or general
partner of Harrison Limited Partnership One.
          (b) Specific Performance. Landlord and Tenant hereby expressly
acknowledge that any breach of this agreement concerning Tenant’s right of first
refusal will result in irreparable injury to Tenant, and that therefore Tenant
shall be entitled to obtain the specific performance of said agreement and a
restraining order or injunction prohibiting Landlord from violating said
agreement as an appropriate remedy in a court of proper jurisdiction. This right
shall not preclude Tenant from obtaining any other appropriate relief to which
it may be entitled, including all costs and reasonable attorneys fees incurred
in enforcing said agreement.
ARTICLE 13. DEFAULT AND REMEDIES
Section 13.01 Default by Tenant — Termination After Notice — Opportunity to
Remedy.
     Should (i) default be made by Tenant in the payment of any portion of the
rent, taxes or other charges when due and should such default continue for more
than fourteen (14) days after written notice to Tenant from the obligee of such
charge or from Landlord specifying such default, or (ii) default be made, and
continue for more than thirty (30) days after written notice from Landlord
specifying such default in the performance of any of the other covenants on the
part of Tenant to be kept or performed, then, and only in such event, Landlord
may at Landlord’s option terminate Tenant’s right to possession of the Leased
Property by written notice to Tenant and shall have the immediate right of
reentry to remove all persons and property from same and dispose of or store
such property as it deems fit, and in addition or in the alternative to take
such other action or

17



--------------------------------------------------------------------------------



 



pursue such other remedies and recover such damages as may be permitted under
the laws of the State of North Carolina; provided, however, that no such
termination shall be effected or action taken or remedy pursued until the
expiration of such additional period, if any, as may be reasonably necessary to
remedy a default involving other than the payment of money, if it is of such
character as to require more than thirty (30) days to remedy and Tenant proceeds
promptly and diligently to cure and correct the same within a reasonable time
period and, further provided that the period for curing any default shall not be
extended so as to jeopardize the interest of Landlord in the Leased Property or
subject Landlord to civil or criminal liability.
Section 13.02 Landlord’s Default After Notice and Opportunity to Remedy.
     Should default be made by Landlord, and continue for more than thirty
(30) days after written notice from Tenant to Landlord, in addition to any other
remedies available to Tenant at law or in equity, Tenant may at Tenant’s option
terminate this Lease forthwith by written notice to Landlord.
Section 13.03 Right to Remedy Default.
     Each party shall have the right after ten (10) days’ written notice to the
other (but shall not be obligated) to correct or remedy any default upon the
part of the other, not cured within the notice period, under any provision of
this Lease, and both parties agree that, if a party shall correct or remedy any
such default, the other party shall pay to the performing party the cost of
correction upon demand, provided such notice shall not be required in the event
of the failure of Tenant to maintain the required insurance or pay taxes as
herein required, The foregoing ten (10) day period shall not be applicable with
respect to a failure of Tenant to maintain the insurance required by this Lease.

18



--------------------------------------------------------------------------------



 



Section 13.04 Termination for Tenant’s Bankruptcy or Insolvency.
     Tenant agrees that in the event all or substantially all of its assets are
placed in the hands of a receiver or trustee, and such receivership or
trusteeship continues for a period of sixty (60) days, or should Tenant make an
assignment for the benefit of creditors or be adjudicated a bankrupt, or should
Tenant institute any proceedings under the Bankruptcy Act, as the same now
exists or under any amendment thereof, which may hereafter be enacted, or under
any other act relating to the subject of bankruptcy wherein Tenant seeks to be
adjudicated a bankrupt, or seeks to be discharged of its debts, or to effect a
plan of liquidation, or should any involuntary proceeding be filed against
Tenant under any such bankruptcy laws and Tenant consents thereto or acquiesces
therein by pleading or default, then this Lease or any interest in and to the
Leased Property shall not become an asset in any of such proceedings and all
rent payable by Tenant to Landlord for the remainder of the Term shall
immediately become due and payable by Tenant to Landlord without notice of
default of any kind, which notice is hereby expressly waived by Tenant. Such
rent for the remainder of the Term shall be calculated by using the Base Rent in
effect at the time of Tenant’s default and discounting it to present value at
the time of default by applying the judgment rate then in effect. Landlord and
Tenant agree that due to the difficulty of measuring Landlord’s damages in such
event, such future rent shall constitute liquidated damages which shall
compensate Landlord for Tenant’s default. In any such event, and in addition to
any and all rights or remedies of Landlord hereunder or by law provided, it
shall be lawful for Landlord at its option to declare the Term ended and to
re-enter the Leased Property and take possession thereof and to remove all
persons therefrom, and Tenant shall have no further claim thereon or hereunder.

19



--------------------------------------------------------------------------------



 



ARTICLE 14. SUBORDINATION AND MORTGAGEE.
Section 14.01 Subordination of Lease to Future Liens.
     Tenant hereby subjects and subordinates all or any of its rights under this
Lease to any and all mortgages and deeds of trust now existing or placed on the
Land or the Leased Property in the future; provided, however, Tenant will not be
disturbed in the quiet and peaceful use and enjoyment of the Leased Property so
long as Tenant is not in default hereunder and Tenant’s options and rights to
purchase as herein set forth shall not be affected by any action taken under or
pursuant to such deed of trust, provided Tenant is not in default hereunder.
Landlord and Tenant agree that this Lease shall remain in full force and effect
notwithstanding any default or foreclosure under any such mortgage or deed of
trust, and that Tenant will attorn to the mortgagee, trustee or beneficiary of
such mortgage or deed of trust and their successors or assigns, or the purchaser
or assignee under any such foreclosure. Tenant will, upon request by Landlord,
execute and deliver to Landlord, or to any other person designated by Landlord,
any instrument or instruments required to give effect to the provisions of this
Article 14, so long as Landlord first obtains from any lender connected with
such request a written agreement providing: “As long as Tenant performs its
obligations under this Lease, no foreclosure of, deed given in lieu of
foreclosure of, or sale under the encumbrance, and no steps or procedures taken
under the encumbrance, shall affect Tenant’s rights under this Lease.”
Similarly, with respect to any existing mortgages or deeds of trust, Landlord
(i) represents and warrants to Tenant that the holder or holders thereof either
have no right to consent to or approve of this Lease or Landlord has obtained
any such required consents or approvals and (ii) shall cause each holder thereof
to deliver to Tenant an instrument which, among other things reasonably
requested by the parties, shall provide that: “As long as Tenant performs its
obligations under this

20



--------------------------------------------------------------------------------



 



Lease, no foreclosure of, deed given in lieu of foreclosure of, or sale under
the encumbrance, and no steps or procedures taken under the encumbrance, shall
affect Tenant’s rights under this Lease.”
Section 14.02 Notice to Mortgagee and Right to Cure Landlord’s Default.
If the Leased Property or any part thereof is at any time subject to a first
deed of trust and if Tenant is given notice thereof, including the post office
address of the beneficiary in such deed of trust, then notwithstanding any other
provision of this Lease to the contrary. Tenant shall not terminate this Lease
for any default on the part of Landlord without first giving written notice to
such beneficiary specifying the default in reasonable detail, and affording such
beneficiary sixty (60) days from the date of such written notice from Tenant to
cure such default.
Section 14.03 Tenant’s Consent to Changes in Lease.
     If, in connection with obtaining financing for the Leased Property, a
banking, insurance or other recognized institutional lender shall request
reasonable modifications in this Lease as a condition to such financing, Tenant
will not unreasonably withhold, delay or defer its consent thereto, provided
that such modification does not increase the obligations of Tenant hereunder or
adversely affect the leasehold interest hereby created or Tenant’s use and
enjoyment of the Leased Property.
ARTICLE 15. GENERAL PROVISIONS.
Section 15.01 No Waiver of Breach.
     No failure by either Landlord or Tenant to insist upon the strict
performance by the other of any covenant, agreement, term or condition of this
Lease or to exercise any right or remedy consequent upon a breach thereof, shall
constitute a waiver of any such breach or of such covenant, agreement, term or
condition. No waiver of any breach shall affect or alter this Lease, but each
and

21



--------------------------------------------------------------------------------



 



every covenant, condition, agreement and term of this Lease shall continue in
full force and effect with respect to any other then existing or subsequent
breach.
Section 15.02 Time of Essence.
     Time is of the essence with respect to the provisions contained in this
Lease and each provision thereof.
Section 15.03 Computation of Time.
     The time in which any act provided by this Lease is to be done is computed
by excluding the first day and including the last, unless the last day is a
Saturday, Sunday, or holiday, and then it is also excluded.
Section 15.04 Unavoidable Delay-Force Majeure.
     If either party shall be delayed or prevented from the performance of any
act required by this Lease by reason of act of God, strikes, lockouts, labor
troubles, inability to procure materials, restrictive governmental laws or
regulations or other cause, without fault and beyond the reasonable control of
the party obligated (financial inability excepted), performance of such act
shall be excused for the period of the delay; and the period of the performance
of any such act shall be extended for a period equivalent to the period of such
delay; provided, however, nothing in this Section 15.04 shall excuse Tenant from
the prompt payment of any rental or other charge required of Tenant.
Section 15.05 Successor in Interest.
     Landlord shall not assign, transfer, or otherwise dispose of its interest
in the Leased Property or this Lease without first providing Tenant with the
right of first refusal to which it is entitled as provided in Article 12 hereof
and, in the event Tenant declines to exercise such right, without the written
agreement of the assignee, transferee or recipient of Landlord’s interest that
it

22



--------------------------------------------------------------------------------



 



covenants and agrees to assume all the liabilities and obligations of the
“Landlord” under this Lease. In the event of such valid assignment, Landlord
shall be entirely freed and relieved of all liabilities and obligations of the
Landlord under this Lease which accrue from or after the date of such sale.
Notwithstanding anything to the contrary contained in this Lease, it is
specifically understood and agreed that the liability of Landlord hereunder
shall be limited to the equity of Landlord in the Land in the event of a breach
by Landlord of any of the terms, covenants and conditions of, this Lease to be
performed by Landlord, In furtherance of the foregoing, Tenant hereby agrees
that any judgment it may obtain against Landlord as a result of a breach of any
of the terms, covenants or conditions hereof by Landlord shall be enforceable
solely against the Landlord’s fee simple interest in the Land.
Section 15.06 Entire Agreement.
     This Lease contains the entire agreement of the parties with respect to the
matters covered by this Lease. No other agreement, statement or promise made by
any party, or to any employee, officer or agent of any party, which is not
contained in these documents shall be binding or valid.
Section 15.07 Partial Invalidity.
     If any covenant, condition or provision of this Lease is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the provisions shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.
Section 15.08 Relationship of Parties.
     Nothing contained in this Lease shall be deemed or construed by the parties
or by any third person to create the relationship of principal and agent or of
partnership or of joint venture or of any association between Landlord and
Tenant. Neither the method of computation of rent nor any other provisions
contained in this Lease nor any acts of the parties in connection with this
Lease shall be

23



--------------------------------------------------------------------------------



 



deemed to create any relationship between Landlord and Tenant, other than the
relationship of Landlord and Tenant.
Section 15.09 Interpretation and Definitions.
     The language in all parts of this Lease shall in all cases be simply
construed according to its fair meaning and not strictly for or against Landlord
or Tenant. Unless otherwise provided in this Lease, or unless the context
otherwise requires, the following definitions and rules of construction shall
apply to this Lease.
          (a) Number and Gender. In this Lease the neuter gender includes the
feminine and masculine, and the singular number includes the plural, and the
word “person” includes corporation, partnership, firm or association wherever
the context so requires.
          (b) Mandatory and Permissive. “Shall,” “will,” and “agrees” are
mandatory; “may” is permissive.
          (c) Captions. Captions of the articles, sections, and paragraphs of
this Lease are for convenience and reference only, and the words contained
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the provisions of this Lease.
          (d) Parties. Parties shall include the Landlord and Tenant.
          (e) Sublessee. As used herein, the word “sublessee” shall mean and
include in addition to a sublease and subtenant, a licensee, concessionaire, or
other occupant or user of any portion of the Leased Property.
          

24



--------------------------------------------------------------------------------



 




Section 15.10 Interest.
     Any sum accruing to Landlord or Tenant under the provisions of this Lease
which shall not be paid when due shall bear interest at the rate of fifteen
percent (15%) per annum (or the maximum interest rate allowed by law if less
than 15%).
Section 15.11 Modification.
     This Lease is not subject to modification except in writing.
Section 15.12 Delivery of Rent and Notices — Method and Time.
          (a) All notices, demands or requests from one party to another may be
personally delivered or sent by mail, certified or registered, postage prepaid,
to the addresses stated in this Section 15.12 or sent by facsimile transmission
to the telephone numbers stated in this Section 15.12, and shall be deemed to
have been given at the time of personal delivery, at the end of the third (3rd)
full day following the date of mailing or at the time same is transmitted by
facsimile, provided it is also sent via one of the other means.
          (b) All rents and other sums payable by Tenant to Landlord shall be by
check payable to “Harrison Limited Partnership One” delivered in person or
mailed to Landlord at 901 Tallan Building, Suite 901, Chattanooga, Tennessee
37402, or by wire transfer per instructions delivered by Landlord, from time to
time.
          (c) All notices, demands, or requests from Tenant to Landlord shall be
given to Landlord at 901 Tallan Building, Suite 901, Chattanooga, Tennessee
37402 or, if by facsimile transmission, to 423/756-3010.
          (d) All notices, demands, or requests from Landlord to Tenant shall be
given to Tenant at Coca-Cola Bottling Co. Consolidated, 4100 Coca-Cola Plaza,
Charlotte, North Carolina
          

25



--------------------------------------------------------------------------------



 



28211, Attention: Chief Financial Officer or, if by facsimile transmission, to
(704) 551-4451 Attention: Chief Financial Officer.
          (e) Each party shall have the right, from time to time, to designate a
different address by notice given in conformity with the provisions of this
Section 15.12.
Section 15.13 Broker’s Commission.
     Each of the parties represents and warrants to the other that there are no
claims for broker’s commissions or finders’ fees payable in connection with the
execution of this Lease. Each party agrees to indemnify and save harmless the
other party from any claim for a brokerage commission or finder’s fee arising as
a result of claims made as a result of the actions of the indemnifying party.
Section 15.14 Landlord’s Right to Inspect.
     Landlord shall be entitled, at all reasonable times, to go on the Leased
Property for the purpose of inspecting the Leased Property, or for the purpose
of inspecting the performance by Tenant of the terms and conditions of this
Lease, or for the purpose of posting and keeping posted thereon notices of
non-responsibility for any construction, alteration or repair thereof, as
required or permitted by any law or ordinance.
Section 15.15 Estoppel Certificate.
     Tenant shall, upon demand of Landlord, execute, acknowledge and deliver to
Landlord an estoppel certificate(s) showing whether the Lease is in full force
and effect and whether any changes may have been made to the original Lease;
whether the Term has commenced and full rental is accruing; whether possession
has been assumed and all improvements to be provided by Landlord have been
completed; whether rent has been paid more than thirty (30) days in advance;
whether there are any liens, charges, or offsets against rental due or to become
due; whether the

26



--------------------------------------------------------------------------------



 



address shown on such estoppel certificate(s) is accurate and such other
information as may be reasonably requested.
Section 15.16 Termination of Existing Lease.
     Effective as of 11:59 p.m. on the day immediately preceding the
Commencement Date, that certain Lease Agreement (the “Existing Lease”) by and
between Landlord and Tenant, dated December 15, 2000, relating to the Leased
Property, shall terminate and be of no further force or effect. Provided,
however, in the event this Lease becomes null and void for any reason prior to
the Commencement Date, the Existing Lease shall not be terminated and shall
remain enforceable in accordance with its terms to the same extent and effect as
if this Lease had never been executed and delivered in the first instance.
ARTICLE 16. EXECUTION, RECORDING
AND INCORPORATION BY REFERENCE.
Section 16.01 Recording.
     The parties shall, promptly after the execution of this Lease, execute,
acknowledge and record a Memorandum of Lease reasonably acceptable to Landlord
and Tenant. Following recording, the Memorandum shall be attached to this Lease.
Section 16.02 Exhibit.
     Exhibit A is attached and made a part of this Lease.
Section 16.03 Lien Waiver.
     Landlord hereby waives any and all rights, whether contractual or
statutory, to Tenant’s personal property or inventory located within or upon the
Leased Property. Within thirty (30) days of receipt of a request from Tenant or
any of Tenant’s lenders, Landlord shall provide to Tenant and its lenders an
instrument setting forth the waiver described herein and providing

27



--------------------------------------------------------------------------------



 



Tenant’s lenders the right to access the Leased Property for the purpose of
removing any of Tenant’s personal property or equipment from the Leased Property
provided that any such party agrees to repair any damage to the Leased Property
occasioned by such removal, together with any other rights reasonably requested
by such lender.
     This Lease has been executed by the parties as of the 23rd day of March,
2009.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease effective
as of the date first written above.

                LANDLORD:   TENANT:
 
              HARRISON LIMITED PARTNERSHIP ONE   COCA-COLA BOTTLING CO.
CONSOLIDATED, a Delaware corporation
 
             
By:
  General Partner,   By:   /s/ William B. Elmore  
 
             
 
  JFH Management, Inc.       Name: William B. Elmore  
 
          Title:   President and Chief Operating Officer  
 
             
By:
  /s/ Jane K. Ricci          
 
             
 
  Name: Jane K. Ricci          
 
  Title:   President          

29



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of Land
     BEING all that certain tract or parcel of land lying in the City of
Charlotte, Mecklenburg County, North Carolina, and being more particularly
described as follows:
     BEGINNING at a concrete monument found in the southwesterly right-of-way
margin of Chesapeake Drive and running S 27-54-54 E 491.70 feet to a concrete
monument found at the intersection of the southwesterly right-of-way margin of
Chesapeake Drive (currently a 60-foot right-of-way) and the northwesterly
right-of-way margin of Black Satchel Road (currently a 60-foot right-of-way);
thence with said northwesterly right-of-way margin of Black Satchel Road, the
following four (4) courses and distances: (1) with the arc of a circular curve
to the right, having a radius of 20.00 feet, an arc distance of 41.90 feet
(Chord Bearing = S 32-06-08 W 34.65 feet) to a new iron rod, (2) N 87-48-58 W
113.49 feet to a concrete monument, (3) with the arc of a circular curve to the
left, having a radius of 183.58 feet, an arc distance of 102.49 feet (Chord
Bearing = S 75-59-34 W 101.17 feet) to a concrete monument and (4) S 60-01-32 W
1,123.95 feet to a point; thence leaving said northwesterly right-of-way margin
of Black Satchel Road, N 29-58-54 W 421.79 feet to a point; thence N 30-02-31 W
535.27 feet to a point; thence S 82-01-56 W 51.29 feet to an existing iron;
thence S 71-24-49 W 37.30 feet to an existing iron located on the center line of
the Duke Power Company 68-foot transmission line right-of-way; thence continuing
along the aforesaid right-of-way N 30-01-20 W 1,212.53 feet to an iron set;
thence along the common boundary line of the property of Coca Cola Bottling
Company (now or formerly) as described in an instrument recorded in Book 3325 at
Page 545 in the Mecklenburg County Public Registry (the “Registry”), the
following three (3) courses and distances; (1) N 59-51-45 E 584.53 feet to an
iron set, (2) N 82-52-23 E 250.00 feet to an iron set, and (3) N 07-07-37 W
200.00 feet to an existing iron in the southerly margin of the right-of-way of
Auten Road; thence with the aforesaid margin of Auten Road N 82-52-23 E 672.24
feet to an iron set; thence with the arc of a circular curve to the right,
having a radius of 20.00 feet, an arc distance of 30.20 feet to an iron set in
the westerly margin of the right-of-way of Chesapeake Drive; thence with the
aforesaid right-of-way margin the following two (2) courses and distances:
(1) with the arc of a circular curve to the left, having a radius of 302.09
feet, an arc distance of 91.61 feet to a point; and (2) S 27-58-41 E 1,010.83
feet to a point; thence leaving the aforesaid right-of-way margin with the arc
of a circular curve to the right, having a radius of 20.00 feet, an arc distance
of 30.73 feet (Chord Bearing = N 14-46-56 E 27.80 feet) to an existing iron pin;
thence S 58-48-01 W 550.20 feet to a concrete nail; thence S 32-58-20 E 305.20
feet to an iron pin set; thence N 57-31-38 E 550.18 feet to an existing iron pin
in a concrete monument; thence S 27-54-54 E 166.12 feet to a concrete monument,
control corner, being the point and place of BEGINNING.

 